Citation Nr: 1713802	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-20 748	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for the service-connected post-operative residuals of a left ankle and foot fracture with arthritis, presently rated as 30 percent disabling.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This matter comes before the Board of Veterans' appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appeal has since been assumed by the RO in Winston-Salem, North Carolina.  

As was discussed in the Board's December 2015 remand, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).  

A claim for TDIU will be considered "part and parcel" of any increased rating claim when such a claim has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board observes that in its prior remand, it referred the issue of entitlement to TDIU to the RO for further development, rather than assume jurisdiction over that issue and remanding it.  After a careful review of the complete record, the Board notes that, with the exception of a March 2016 memorandum from the VA Appeals Management Center, indicating that entitlement to TDIU should be referred back to the RO, no action has been taken on that referral as of this time, and it is not a pending claim.  Therefore, the Board will take jurisdiction over that issue at this time to ensure proper development of that issue on appeal.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have ankylosis of the left ankle.

2. The Veteran has not lost actual use of his left foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected post-operative residuals of a left ankle and foot fracture with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5284 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in September 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Rating

The Veteran is presently service connected for residuals of post-operative residuals of a left ankle and foot fracture with arthritis, rated as 30 percent disabling.  He asserts he is entitled to a higher rating.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's left foot and ankle injury residuals, entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's left foot disability is presently rated under Diagnostic Code 5284 for other injuries of the foot.  Under that Diagnostic Code, moderate injuries are afforded a 10 percent rating.  Moderately severe injuries are assigned a 20 percent rating.  Severe injuries are afforded a 30 percent rating.  With actual loss of use of the foot, a 40 percent rating should be assigned.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 (2016).  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).

All other applicable diagnostic criteria for the foot do not match the pathology of the Veteran's disability.  Neither do those Diagnostic Codes afford ratings higher than 30 percent disabling.  See 38 C.F.R. § 4.71a, DCs 5276-5283.  Under the rating criteria for the ankle, a 40 percent rating may be assigned with ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, and inversion or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

In evaluating musculoskeletal conditions, the Board must also consider limiting factors such as pain, weakness, fatigue, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The United States Court of Appeals for Veterans Claims (Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28  Vet. App. 346 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Id.  

After a careful review of the evidence of record, the Board finds that the Veteran's disability does not warrant an increased disability rating in excess of 30 percent.  Particularly, there is no evidence of ankylosis of the ankle or evidence that the Veteran has lost actual use of the left foot.

Specifically, the Board observes that in September 2010, he was afforded a VA examination at which time he was noted to have intermittent pain and swelling at the left ankle, which gives way at times and experiences stiffness.  No dislocation or subluxation of the ankle was noted.  He did not use any assistive devices, although he stated that shopping necessitated a wheelchair due to extended standing.  Flares occurred with ambulation and prolonged standing, causing additional limitation of motion of the ankle.  He also had a lack of endurance and weakness.  He was able to walk about 50 yards and stand for about 15 minutes.  No edema was noted.  Good circulation was present.  No laxity was noted.  Strength was 5/5.  Left dorsiflexion as to 24 degrees with pain at the end of movement and lo loss of motion with repetition.  Left ankle plantar flexion was to 8 degrees with pain at the end movement and no loss of motion with repetition.  No tenderness on palpation was found on the Achilles tendon.  He did have a painful gait, due to a painful callus on the lateral forefoot on the left foot.  He also had thinning the fat pad beneath the fifth metatarsal.  He used corrective shoes to walk.  

VA treatment notes dated March 10, 2010 indicated that the Veteran had undergone callus debridement due to pain while walking.  There is no indication in the record that he was unable to move the foot or ankle, nor that he was unable to walk.  

May 2012 private treatment records indicated that the Veteran presented with pain due to metatarsalgia of the left foot.  Exacerbating factors included ambulation and prolonged standing.  Normal sensation and reflexes were noted.  Pain was reported to be moderate.  

A March 2014 VA treatment note reported that he used a cane due to left foot pain as of April 2013.  Other VA records suggest a custom molded orthotic or shoe to aid in ambulation, but do not indicate that the Veteran was unable to walk.  

An August 2015 VA Podiatry note reports that the Veteran presented with non-antalgic gait.  Pulses were palpable bilaterally.  No edema or varicosities were noted.  Muscle strength was within normal limits.  Complete loss of use of the foot was not noted.  He was ordered new shoes.  

In February 2016, the Veteran was afforded a new VA examination in connection with his claim.  The Veteran reported pain on the outside of the left foot when he walks.  He denied that flare-ups impact the function of the foot.  The Veteran reported using a cane for ambulation.  Orthotics were also used.  The examiner objectively assessed the Veteran's pain as mild.  Pain did not chronically compromise wight bearing.  The examiner also stated that pain did not contribute to functional loss of the foot.  Specifically, the Veteran ambulated with a normal non-antalgic gait.  He was able to perform repeated left foot and ankle movements without loss of range of motion or fatigue or weakness of the left foot.  A callus along the 5th metatarsal on the plantar surface was noted.  No ankylosis was noted, rather, the Veteran was able to engage in a full range of motion without evidence of pain with weight bearing.  

In sum, the Board finds that there is no evidence that the Veteran has ankylosis of the ankle, which would give rise to an increased rating under the diagnostic code.  Further, even considering factors such as pain, weakness, and fatigability in his left foot, he has consistently been able to use his foot to ambulate, albeit perhaps not at long distances or over extended periods of time.  Regardless, his ability to walk with a non-antalgic gait, even for short periods of time, does not equate to actual loss of the use of the foot.  In short, the Veteran was able to use the foot to walk during all periods on appeal.  Therefore, the Board finds that an increased rating cannot be granted under the applicable diagnostic criteria.  The Veteran has been granted a 30 percent disability rating based on a "severe" foot injury, which is the highest rating that can be assigned absent ankylosis or actual loss of use of the foot.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this matter, the Board is satisfied that the residuals of the Veteran's foot disability are adequately considered by the Diagnostic Code, which provides for residuals of a "severe" foot injury, such as pain, weakness, fatigability, instability, loss of use, and range of motion.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently also service connected for tinnitus, bilateral hearing loss, and facial scars.  There is no indication that those disabilities cause a "collective effect" on the Veteran's left foot disability.  Therefore, such consideration does not apply in this matter and referral based on collective effect is not necessary at this time.  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In conclusion, the Board finds that the Veteran's service-connected post-operative residuals of a left ankle and foot fracture with arthritis should not be rated in excess of 30 percent disabling for any period on appeal.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2016)


ORDER

A disability rating in excess of 30 percent for service-connected post-operative residuals of a left ankle and foot fracture with arthritis is denied.


REMAND

As was discussed in its prior remand, the Board referred the issue of entitlement to TDIU to the AOJ for further development, to include ensuring that the Veteran be afforded the opportunity to provide the necessary information for the development of that claim.  To date the RO has not taken any action on that claim.  Particularly, the Board previously observed that the Veteran had been requested to submit a form tailored to that claim via a March 2014 letter, which was subsequently returned as undeliverable.  The RO used the Veteran's non-response as a reason to deny TDIU in the May 2014 supplemental statement of the case but did not attempt to obtain the necessary information from the Veteran to assist in adjudicating that issue after it became clear that the Veteran had not received the form.  As such, on remand, the RO should take the reasonable steps to obtain all necessary information needed to adjudicate the claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Centers in Bay Pines, Florida, and Asheville, North Carolina, since December 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Contact the Veteran and request that he supply any outstanding information pertinent to his claim for TDIU, to include submitting VA Form 21-8940.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the claim should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


